Citation Nr: 0721554	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea, including as secondary to the veteran's service-
connected disabilities.

2.  Entitlement to service connection for restless leg 
syndrome, including as secondary to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had verified active service from June 1989 
through March 1993, with additional periods of unverified 
reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Competent medical evidence shows that it is as likely as 
not that the veteran's service-connected allergic rhinitis 
aggravated his obstructive sleep apnea.

2.  The competent medical evidence of record is in equipoise 
as to whether the veteran's service-connected PTSD has 
aggravated his currently diagnosed restless leg syndrome.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep 
apnea are met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2005); 
38 C.F.R. § 3.310(a) (2006).

2.  The criteria for service connection for restless leg 
syndrome are met.  38 U.S.C.A. § 1110, 1131 (West 2005); 
38 C.F.R. § 3.310(a) (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for obstructive 
sleep apnea (OSA) and restless leg syndrome (RLS).  He 
alleges that both of these disabilities are secondary to his 
service connected disabilities.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to a service-connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found where a service-connected disability 
aggravates another condition.  When aggravation of a 
nonservice-connected condition is proximately due to a 
service-connected condition, the veteran shall be compensated 
for the degree of disability - but only that degree - over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is service connected for the following 
disabilities:  post-traumatic stress disorder (PTSD); sinus 
tachycardia; chronic lumbar strain; chondromalacia patella, 
right knee; chondromalacia patella, left knee; left ankle 
sprain; plantar fascitis, left heel; plantar fascitis, right 
heel; bilateral tinnitus; greater trochanteric bursitis, 
right hip; greater trochanteric bursitis, left hip; allergic 
rhinitis; and pinguecula, both eyes.

Obstructive Sleep Apnea
The veteran's OSA has been medically monitored following the 
August 2001 abnormal sleep study.  See August 2001 Wichita 
VAMC Sleep Study.  Following the diagnosis and the veteran's 
October 2001 claim that his OSA is secondary to his service 
connected allergic rhinitis, several opinions have been 
rendered regarding the condition.  

In March 2002, a VA otorhinolaryngologist examined the 
veteran and reported that it is rare for nasal obstruction to 
contribute significantly to the upper airway obstruction of 
sleep apnea.  The examiner opined that the veteran's "OSA 
likely is mainly due to medication and weight gain."  It is 
worth again noting the multitude of service-connected 
disabilities that the veteran has for which medication is 
necessary.  See above.  As such, this seemingly negative 
opinion is, in fact, somewhat supportive of the veteran's 
claim.  A connection between allergic rhinitis and OSA was 
not ruled out, and a connection was made between the 
veteran's medications and his OSA.

In March 2005, however, a clearly negative medical opinion 
was received in the record.  The veteran was afforded a VA 
respiratory examination.  The VA examiner opined that the 
veteran's allergic rhinitis did not cause his OSA.  Rather, 
the examiner felt the OSA is due to the aging process and the 
fact that the veteran is obese.  The March 2005 examiner's 
comments were limited to the direct cause of the veteran's 
OSA.  His notes are silent as to whether the veteran's OSA 
was aggravated by his service connected disabilities, 
allergic rhinitis in particular.

In August 2005, a VA treating physician examined the veteran 
and again diagnosed rhinitis.  In the treatment note, the 
physician stated that the veteran's rhinitis "is adding to 
problems" with the sleep apnea given the edema in the upper 
airway is impending the use of the BiPAP/CPAP.  This is 
clearly an opinion that the service-connected rhinitis is 
aggravating the OSA.

In summary, there are two opinions lending support to the 
veteran's claim that his OSA is aggravated by his service-
connected rhinitis, and one opinion that the rhinitis did not 
cause the OSA.  There is no evidence in the claims folder 
against the notion that the OSA was aggravated by the 
rhinitis.  At the very least, the evidence regarding whether 
the veteran's service connected allergic rhinitis has 
aggravated his OSA is in equipoise.  As such, under 
38 U.S.C.A. § 5107, the veteran's claim for service 
connection for obstructive sleep apnea, as secondary to his 
service connected allergic rhinitis, must be granted.

Restless Leg Syndrome
The veteran contends that he has restless leg syndrome (RLS) 
secondary to his service connected post-traumatic stress 
disorder (PTSD).  The veteran's RLS was diagnosed in August 
2001.  See August 2001 Wichita VAMC Sleep Study.  Prior to 
this diagnosis, a January 2000 outpatient treatment note 
assessed the veteran's condition as "abnormal limb movements 
likely secondary to PTSD."  

Following the August 2001 diagnosis and the veteran's October 
2001 claim that his RLS is secondary to his service connected 
PTSD, several opinions have been rendered regarding the 
condition.  In November 2001, in a VA neurological follow-up 
note, the physician stated that it is possible that the 
veteran's "PTSD is accentuating the experience of 
restlessness in muscles."  This lends support to the theory 
that the veteran's PTSD aggravates his RLS.

In January 2003, in a VA psychologist's note, RLS was 
characterized as an "uncommon diagnosis."  Thus, it was 
explained that etiology is difficult to determine without 
information from specialists.  The physician, following 
reported research into the area, concluded that due to a lack 
of research base information and ruling out other physical 
etiologies, the veteran's "PTSD may contribute in some way 
to the outward manifestation of restless leg."  This, again, 
lends support to the notion that service-connected PTSD 
aggravates the veteran's RLS.  In March 2005, however, a VA 
neurological disorders examination report, performed and 
written by a certified physician's Assistant, indicates that 
the veteran's RLS is not secondary to his PTSD.  The examiner 
stated that if another opinion were needed, then a 
psychiatrist's evaluation is recommended.  The Board notes 
that it was a January 2003 psychological determination that 
suggested the veteran's PTSD may contribute to the veteran's 
restless leg.  See January 2003 VA examination report.  It is 
also worth noting that the March 2005 examiner did not 
elaborate to provide explanation as to whether both proximate 
cause and aggravation were considered.

Because there are several competent medical opinions in the 
claims folder that suggest that the veteran's service-
connected PTSD aggravates his RLS, and only one less than 
explanatory negative opinion that it does not, the 
preponderance of the evidence is at least in equipoise and as 
such, the Board finds that service connection for restless 
leg syndrome as secondary to the veteran's service connected 
PTSD is warranted.

Duties to Notify and Assist
A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 
4 Vet. App. 384, 393-94 (1993).


ORDER

Entitlement to service connection for obstructive sleep 
apnea, as secondary to the veteran's service-connected 
allergic rhinitis, is granted.

Entitlement to service connection for restless leg syndrome, 
including as secondary to the veteran's service-connected 
PTSD, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


